J-S15004-19 & J-S15005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    RICARDO L. NOBLE                      :
                                          :
                     Appellant            :   No. 1354 WDA 2018

        Appeal from the Judgment of Sentence Entered January 29, 2018
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0000318-1992


    COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    RICARDO NOBLE                         :
                                          :
                     Appellant            :   No. 1505 WDA 2018

        Appeal from the Judgment of Sentence Entered January 29, 2018
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0000318-1992


BEFORE:     GANTMAN, P.J.E., SHOGAN, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                             FILED APRIL 09, 2019

       Appellant, Ricardo Noble, pro se, appeals from the judgment of sentence

of 40 years to life imprisonment, which was imposed at his resentencing

pursuant to his jury trial convictions for murder of the second degree, criminal




*    Retired Senior Judge assigned to the Superior Court.
J-S15004-19 & J-S15005-19


conspiracy, and robbery.1 We quash both appeals as untimely. Additionally,

we deny Appellant’s pro se “Motion[s] for Extension of Time to File Reply Brief”

at both docket numbers as moot.

       On July 19, 2017, the trial court granted Appellant relief pursuant to the

Post Conviction Relief Act (“PCRA”).2 On January 29, 2018, the trial court

resentenced Appellant. No post-sentence motion was filed. On February 20,

2018, Appellant’s counsel filed a motion to withdraw, which the trial court did

not address. Despite this pending motion, on March 9, 2018, counsel filed a

motion to reinstate Appellant’s appeal rights nunc pro tunc, which the trial

court granted later that month. On March 22, 2018, counsel filed a notice of

appeal, which this Court assigned Docket Number 420 WDA 2018,3 along with

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). On April 10, 2018, counsel filed another motion to withdraw, which

was denied by the trial court on April 30, 2018. On May 16, 2018, Appellant

filed a motion to represent himself. On May 23, 2018, this Court remanded

for a Grazier hearing.4 Following the hearing, on June 15, 2018, the trial

court found that Appellant’s request to proceed pro se was knowing,

____________________________________________


118 Pa.C.S. §§ 2502(b), 903(a)(1), and 3701(a)(1), respectively. Appellant
was originally sentenced on September 28, 1992.
2   42 Pa.C.S. §§ 9541–9546.
3Docket No. 420 WDA 2018 corresponds to Journal No. J-S15003-19, and the
13 issues raised therein are addressed in a separate memorandum decision.
4   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -2-
J-S15004-19 & J-S15005-19


intelligent, and voluntary, and it granted said request.     On July 5, 2018,

Appellant requested the trial court’s permission to supplement the concise

statement of errors complained of on appeal, which the trial court granted on

July 16, 2018. Appellant filed a supplemental concise statement of errors on

August 8, 2018.

       On September 19, 2018, Appellant filed two notices of appeal, which

were assigned the instant Docket Numbers 1354 WDA 2018 and 1505 WDA

2018.5

       When the trial court issues an order reinstating an appellant’s
       appeal rights, the appellant must file the appeal within 30 days of
       the order reinstating the appeal rights.3
          3 See Pa.R.A.P. 903(a) (Except as otherwise prescribed by
          this rule, the notice of appeal shall be filed within 30 days
          after the entry of the order from which the appeal is taken).

Commonwealth v. Wright, 846 A.2d 730, 734-35 (Pa. Super. 2004). In the

current action, the trial court issued an order reinstating Appellant’s appeal

rights in March 2018; he did not file the notices of appeal for the instant

dockets, Docket Numbers 1354 WDA 2018 and 1505 WDA 2018, until

September 2018 – about five months late. Appellant’s notices of appeal thus

were untimely, and we hence quash both appeals. We deny Appellant’s pro

____________________________________________


5 Appellant simultaneously filed concise statements, raising issues about the
production of documents and his motion for correction to the notes of
testimony for his resentencing hearing; these claims were not included in the
statement initially filed by counsel on March 22, 2018, or in Appellant’s pro se
supplemental statement filed on August 8, 2018. The trial court filed
memorandum opinions addressing Appellant’s issues on November 8, 2018,
both of which relied in part upon an order it had entered on August 28, 2018.

                                           -3-
J-S15004-19 & J-S15005-19


se “Motion[s] for Extension of Time to File Reply Brief” at both docket numbers

as moot due to these quashals.

      Appeals quashed. Motions denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/2019




                                     -4-